Defendant appeals from a judgment in favor of plaintiff, entered upon the verdict of a jury, in an action to recover damages for personal injuries claimed to have been sustained when he fell in the corridor outside of an elevator in a hotel operated by defendant, where the plaintiff was a permanent guest. The claim was that the floor of the corridor had been carelessly and negligently waxed within a short time before the accident, and the evidence was sufficient to establish that after the accident, when the plaintiff was assisted to his feet, there was a skid mark of considerable length on the floor of the corridor, with a ridge of wax at the end, and that the plaintiff had wax on his shoes, trousers, topcoat and hands. The evidence in the record was sufficient to establish the negligence of the defendant, and the verdict in favor of plaintiff was not contrary to the weight of the evidence. (Harrison v. Senator-Ridge Corp., 265 App. Div. 956, affd. 290 N. Y. 770.) The verdict was not excessive. Judgment unanimously affirmed, with costs. Present — Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ.